Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Japan Patent No. 2005-109,324 discloses infrared microscope (element 30) with a laser dicing apparatus.  Japan Patent No. 2017-069340 discloses an infrared camera (element 44).  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “A laser machining device which condenses a laser light inside a wafer and forms modified regions in a plurality of layers in the wafer, comprising an infrared imaging optical system which includes an infrared microscope and an infrared camera, and is configured to face one side of the wafer, wherein …. the infrared imaging optical system has a focusing range that includes the first modified region and the another surface, and simultaneously images the first modified region and the another surface, and the second modified region is positioned outside the focusing range.”.  Dependent claims 2-5 are allowable for at least the same reason as claim 1.  Regarding claim 6, none of the references of record discloses or suggests, alone or in combination, “A laser machining device which condenses a laser light inside a wafer and forms modified regions in a plurality of layers in the wafer, comprising an infrared imaging optical system which includes an infrared microscope and an infrared camera, and is configured to face one side of the wafer…. the infrared imaging optical system has a focusing range that includes the first modified region and the another surface, and simultaneously images the first modified region and the another surface…”.  Dependent claims 7-9 are allowable at least for the same  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761